COX, Judge,
joined by CRAWFORD, Judge (concurring in the result):
I have no doubt that one who aids and abets another who is attempting to commit an offense is himself guilty of attempt. However, I disagree that it was necessary on this record to find that Mimi, the seller, had attempted to sell cocaine in order to find appellant’s pleas provident.
Appellant was charged with a straightforward attempted distribution of cocaine. The specification of the Additional Charge alleged that appellant
did, at the Hopkins Building, Jacksonville, North Carolina, on or about the 21st or 22nd of April, 1989, attempt to distribute cocaine, a controlled substance.
Art. 80, Uniform Code of Military Justice, 10 USC § 880.
During the providence inquiry, the military judge enumerated the elements of the offense, and appellant acknowledged his guilt to each and every one of them. The judge described several theories of liability with appellant, including aiding and abetting. However, the judge also discussed the sufficiency of appellant’s own actions as themselves constituting an attempted distribution of cocaine:
MJ: Now, I’m not saying that you’re guilty only on the theory of aiding and abetting because it appears by going with this man by the name of ... [the informant] and bringing him to the bus station and introducing him to a person who could provide him with the cocaine that you were, in effect, attempting to transfer cocaine from one individual to another individual.
Do you understand that?
ACC: Yes, sir.
MJ: And are you satisfied that you took actions going way beyond, if you will, mere preparation, that you actually *462moved him [the informant] from one location to another location where you thought the transfer would take place?
ACC: Yes, sir.
Thereafter, the military judge “accepted” appellant’s pleas of guilty to the Additional Charge and its specification. Appellant’s recitation of the facts during the providence inquiry and the stipulation of fact abundantly support his liability for directly attempting to distribute cocaine.
For the sake of argument, I will assume it theoretically possible for one to aid and abet another without personally attempting to commit a crime. This, at least, is not such a case.